3. EC-West African Economic and Monetary Union air services agreement (
Before the vote:
(DE) Mr President, ladies and gentlemen, by adopting my report, we will be voting for an agreement which will manage to bring about the approximation of the laws under 47 existing bilateral air services agreements concluded between the individual Member States of the EU and the individual countries of the West African Economic and Monetary Union. In so doing, we are ensuring the application of applicable EU law, preventing discrimination and barriers to market access and cutting red tape. Please vote 'yes'!